Title: To Thomas Jefferson from Joseph Donath, 20 June 1804
From: Donath, Joseph
To: Jefferson, Thomas


          
             Your Excellency 
            Philadelphia 20 June 1804
          
          As I had no glass of the quality and size wanted, nor could procure any in this city, which I could warrant but expecting dayly a parcel, tho’ not of my own importation, I deferred answering Your Excellency’s kind letter of the 11 Inst. Having now received the same, I have the mortification to observe that I find but one box 12 by 15 containing 90 panes, that may answer on a pinch, but as it is not of the thickness requisite for Skylights, to bear the brunt of hail, I do not think myself authorized to forward it without further orders. 
          I am most respectfully Your Excellency’s most Hble servt
          
            Jos. Donath 
          
         